— Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about January 2, 2008, which granted defendant’s motion to dismiss the complaint for *540failure to state a cause of action for constructive trust, unanimously affirmed, without costs.
The complaint contains no allegation that defendant promised the decedent that she would allow his relatives to continue to live in the subject building if he bequeathed the building to her (see Sharp v Kosmalski, 40 NY2d 119, 121 [1976]). Concur— Tom, J.P., Mazzarelli, Nardelli, Catterson and Moskowitz, JJ.